Citation Nr: 1540849	
Decision Date: 09/22/15    Archive Date: 10/02/15

DOCKET NO.  06-20 307	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to a disability rating in excess of 30 percent for posttraumatic stress disorder (PTSD), for the purposes of accrued benefits.  


REPRESENTATION

Appellant represented by:	Wade R. Bosley, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and Veteran



ATTORNEY FOR THE BOARD

D. Havelka, Counsel


INTRODUCTION

The appellant is the surviving spouse of a Veteran served on active duty from August 1965 to August 1967.  The Veteran died in April 2010.

This matter is before the Board of Veterans' Appeals (the Board) on appeal from an October 2004 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.

In August 2001, the RO awarded the Veteran service connection for PTSD.  The RO assigned a 10 percent initial rating, effective March 2001.  In March 2004, the Veteran filed a claim seeking an increased rating in excess of 10 percent for PTSD.  In the above-referenced October 2004 rating decision, the RO increased the disability evaluation assigned to the Veteran's PTSD from 10 to 30 percent, effective March 2004.  The Veteran disagreed with the amount of this increase, and perfected an appeal as to that issue.

A November 2007 rating decision awarded the Veteran a total disability rating based on individual unemployability (TDIU), effective January 27, 2007.  The Veteran perfected an appeal for an earlier effective date for this award.  A September 2013 Board decision denied entitlement to an earlier effective date for TDIU for accrued benefits purposes.  In October 2014 the United States Court of Appeals for Veteran's Claims (Court) affirmed the Board's decision with respect to this issue and it is no longer on appeal.  

In March 2008, the Veteran and the Appellant testified at a personal hearing, before the undersigned Acting Veterans Law Judge.  A transcript of that hearing has been associated with the Veteran's VA claims folder.

In a July 2008 decision, the Board denied the Veteran's PTSD increased rating claim.  The Veteran also appealed the Board's decision to deny an increased rating greater than 30 percent for his service-connected PTSD to Court.

In April 2010, during the pendency the appeal, the Veteran died.  The Veteran's widow (now the appellant) subsequently filed a request for substitution in May 2010 pursuant to 38 U.S.C.A. § 5121A.

In a July 2010 Memorandum Decision, the Court noted that it that had granted the appellant's motion to substitute herself on the Veteran's behalf.  The Court then vacated the Board's July 2010 decision as it pertained to the Veteran's PTSD increased rating claim, and remanded the issue back to the Board for further appellate review.

In May 2010, the appellant submitted an application for Dependency and Indemnity Compensation (DIC).  In that application, the appellant specified that she was claiming DIC for the death of her husband as he died of cirrhosis of the liver secondary to alcoholism.  She stated, "[t]he alcoholism was his attempt to self-medicate his service connected PTSD symptoms and [alcoholism] was secondary to his service connected condition."  Because it did not appear that the RO had taken any action with respect to the cause of death claim, the Board, in its June 2011 remand, referred that issue to the RO for adjudication in the first instance.  See Godfrey v. Brown, 7 Vet. App. 398 (1995)(the Board does not have jurisdiction of issues not yet adjudicated by the RO).  The Board also determined that the issue of increased rating for PTSD was inextricably intertwined with the cause of death claim and remanded pending adjudication of the DIC claim. 

In October 2011, the Milwaukee Pension Management Center denied the claim of entitlement to service connection for the cause of the Veteran's death. In a December 2012 rating decision, the Indianapolis RO found that the October 2011 decision contained clear and unmistakable error and granted the DIC claim.  Specifically, the Indianapolis RO cited VA examination opinions from July 2001 and July 2004 asserting that the Veteran's heavy drinking came after his Vietnam service and was likely as not a means of coping with his PTSD symptoms as the basis of the clear and unmistakable error finding.

In September 2013, the Board again denied the issues on appeal before the Board-namely, entitlement to an evaluation greater than 30 percent for PTSD (returned from the Court following a vacatur of the Board's July 2008 decision), and entitlement to an effective date earlier than January 27, 2007, for the award of TDIU benefits (returned from the RO following perfection of the appeal by the Veteran before his death).  Due to the death of the Veteran, both claims are for accrued benefits purposes only.  

Again in October 2014 the Court affirmed the Board's decision with respect to this issue involving TDIU and this issue is no longer on appeal.  The Court vacated and remanded the issue of entitlement to a disability rating in excess of 30 percent for PTSD accrued benefits purposes for readjuciation.  


FINDINGS OF FACT

1. The Veteran's PTSD was manifested by symptoms that most nearly approximated occupational and social impairment with reduced reliability and productivity.

2.  The Veteran's PTSD was never manifested by occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  


CONCLUSION OF LAW

The criteria for a disability rating of 50 percent, but not higher, for PTSD for accrued benefits purposes were met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.126, 4.130, Diagnostic Code 9411 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Notice and Assistance

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2014). 

The Veteran was provided the requisite notice with respect to his claim for an increased rating for PTSD in a June 2006 letter which was prior to the initial RO rating decision on appeal.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The appellant bears the burden of demonstrating any prejudice from defective notice with respect to the downstream elements.  Goodwin v. Peake, 22 Vet. App. 128   (2008).  Despite two appeals to the Court, the appellant has not alleged any deficiency in the notice provided in this case or any resulting prejudice; thus that burden has not been met in this case. 

The Board further finds that VA's duty to assist has also been satisfied.  38 U.S.C.A. §§ 5103 and 5103A.  Specifically, the Board finds that all obtainable evidence identified by the Veteran relative to the issue on appeal has been obtained and associated with the claims folder.  In particular, the Board notes that the RO obtained the Veteran's VA medical records, his identified private medical records, and his Social Security Administration (SSA) records.

The RO arranged for the Veteran to undergo VA examinations in July 2004 and December 2006.  The Board finds that the resulting examination reports are adequate for the purpose of determining entitlement to the benefits sought.  The examiners elicited from the Veteran his history of complaints and symptoms, and the examination reports provide pertinent clinical findings detailing the results of the examinations to allow for effective evaluation of the Veteran's PTSD.  For these reasons, the Board concludes that the examination reports in this case provide an adequate basis for a decision.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess, 19 Vet. App. at 486; Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

II.  Disability Rating

Accrued benefits are periodic monetary benefits, other than insurance and servicemen's indemnity, to which an individual was entitled at death under existing ratings or decisions and under laws administered by VA, or those based on evidence in the file at date of death and due and unpaid, that shall, upon the death of such individual, be paid to the surviving spouse or other appropriate party.  38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000.  While an accrued benefits claim is separate from a Veteran's claim filed prior to death, the accrued benefits claim is derivative of the Veteran's claim; thus, an appellant takes the Veteran's claim as it stood on the date of death, but within the limits established by law.  Zevalkink v. Brown, 102 F.3d 1236, 1242 (Fed. Cir. 1996).  For a surviving spouse to be entitled to accrued benefits, the veteran must have had a claim pending at the time of his death for such benefits or else be entitled to them under an existing rating or decision.  Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998). 

The Veteran's appeal for an increased rating for PTSD was pending at the time of his death.  His service-connected PTSD was been assigned a 30 percent disability rating pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411 (2015).

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The  percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2015).

The basis of disability evaluations is the ability of the body as a whole to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Where entitlement to compensation has already been established and an increase in the assigned evaluation is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Although the recorded history of a particular disability should be reviewed in order to make an accurate assessment under the applicable criteria, the regulations do not give past medical reports precedence over current findings.  Id.  However, staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505   (2007).

PTSD is evaluated pursuant to the General Rating Formula for Mental Disorders.  A 30 percent rating is warranted when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 50 percent rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating is warranted when there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and the inability to establish and maintain effective relationships.  Id.

A 100 percent rating is warranted if there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

The symptoms listed in the rating schedule are not intended to constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  The United States Court of Appeals for the Federal Circuit  (Federal Circuit) has expressly rejected interpreting 38 C.F.R. § 4.130 in such a manner that would render specific symptomatology a secondary consideration at the 70 percent level.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013).  Rather, the Court held "that a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration." Id.  

With regard to the Global Assessment of Functioning (GAF) scores assigned, the GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  Carpenter v. Brown, 8 Vet. App. 240 (1995).  According to the American Psychiatric Association 's DSM-IV, GAF scores from 61 to 70 indicate some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  GAF scores from 51 to 60 indicate moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social or occupational functioning (e.g., few friends, conflicts with peers and co- workers).  GAF scores of 41 to 50 indicate serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social or occupational functioning (e.g., no friends, unable to keep a job).  GAF scores of 31 to 40 indicates some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).

Turning to the evidence of record, an April 2003 VA medical record reflects that the Veteran was alert and oriented to time, person, and place.  In a May 2003 VA record, the Veteran denied depression and suicidal or homicidal feelings.  In a May 2004 VA record, the Veteran reported that in the past month, he had not felt depressed, and had no suicidal or homicidal feelings.

In a July 2004 VA PTSD examination, the Veteran reported depression, flashbacks, cold sweats, severe sleep difficulty, and dreams and nightmares that focused on a particular incident in Vietnam.  The Veteran also reported difficulty expressing feelings, self-isolation, and that he was easily angered.  The Veteran denied suicide attempts and thoughts, delusions, and current hallucinations.  He stated that he visited with friends at the local veterans' center 4 to 5 times per week, that he did not socialize with non-veterans, and that he and his wife were not involved in many joint activities.  He had not worked since November 2002 due to a shoulder injury.  The Veteran reported that his first wife died in 1990 after 26 years of marriage, and that he had one daughter and 2 stepchildren from that marriage.  Since he remarried he saw very little of his stepchildren.  He remarried in 1992 and they had one child together and 5 stepchildren.  The Veteran's daughter from the second marriage and 2 stepchildren were living with him.  He stated that he had a reasonable relationship with his daughter from his first marriage and that he talked to her every few weeks.  He had one close friend with whom he visited Kokomo or Indianapolis once per month.

Upon examination, the Veteran was oriented to time, person, and place and was neatly dressed.  There was average intelligence, relevant and coherent speech, and no impairment of thought process or communication, inappropriate behaviors, or difficulty with short or long term memory.  There was some concentration difficulty. The Veteran denied, and there was no evidence of, ritualistic behavior or obsessive thoughts or behavior, panic attacks, and impairment of impulse control.  The Veteran reported anxiety when he was closed in and was nervous with the evaluation because he was in a room with a closed door.  The examiner noted that the Veteran used substance abuse to self-medicate his PTSD symptoms. The diagnosis was mild chronic PTSD.  The GAF score was 60.  The examiner found a guarded prognosis.

In May and July 2005 VA medical records, the Veteran was oriented to time, person, and place.  The Veteran denied feeling depression and suicidal ideations.

A July 2005 private psychological evaluation was conducted.  The Veteran reported daily intrusive thoughts, nightmares, daily flashbacks, depression, sleep difficulty, periodic concentration difficulty, constant hypervigilance, exaggerated startle response, avoidance, and periodic anger outbursts.  He stated that he did not talk about his experiences with anyone and kept his feelings inside. He was active in the veterans' center, but didn't go to veterans reunions.  He stated that he no longer enjoyed hunting and felt detached and estranged from others, but had no sense of a foreshortened future.  The Veteran reported that he saw his extended family once per year.  He reported a great relationship with his daughter from his first marriage, his current wife, and his youngest daughter.  The Veteran reported that he did not work due to a shoulder injury. 

Upon examination, the Veteran was irritable, highly anxious, and had memory difficulties.  Insight and judgment were fair.  The examiner opined that the Veteran's PTSD problems alone cause him to be unable to work.  The examiner determined that the Veteran appeared older than his stated age.  The diagnosis was chronic and severe PTSD.  The current GAF score was 45. The examiner noted that over the last year the highest score was 40.  However, this does not account for the GAF of 60 assigned just the prior year in the July 2004 VA examination.  

In December 2005 VA medical records, the Veteran was alert and oriented to time person, and place.  In July 2006 VA records, the Veteran was oriented to time person, and place, and denied feeling depression and suicidal ideations.  He reported that in the last month, there were no nightmares, but there was a startle response, watchfulness, and avoidance of reminders and thoughts of Vietnam.  The Veteran stated that he did not feel numb or detached from others.

In December 2006, a VA PTSD examination was conducted. The Veteran reported occasional flashbacks and decreased sleep. He reported he had not worked in the last year due to his shoulder injury.  The Veteran reported that he was close to his youngest daughter and stepdaughters.  He also stated he had a positive relationship with his 2 brothers and talked to them or saw them 1 to 3 times per year. He stated he was close to his sister and talked to her 4 to 5 times per year.  He had several friends at the veterans' center and was close to his neighbors whom he had known for 30 years.  The Veteran enjoyed woodworking, fishing, and boating, and recently helped a friend build a deck. He helped out with chores and minor home improvements. The Veteran had a history of severe substance abuse.  The Veteran denied any history of assaultiveness, violence, or suicide attempts. 

Upon examination, the Veteran was alert and oriented with average grooming and hygiene. He maintained average eye contact, established appropriate rapport, and displayed no inappropriate behavior.  There was average memory, concentration, insight, judgment, and comprehension, and normal speech that was logical, relevant, coherent, and goal- directed.  The Veteran denied hallucinations, delusions, thought or communication disorders, panic attacks or panic like symptoms, and obsessive or ritualistic behaviors.  The Veteran displayed no inappropriate behaviors, depression, or anxiety.  He denied impulse control problems, suicidal or homicidal thoughts, ideation, plan, or intent.  The Veteran was able to conduct his activities of daily living. 

The examiner assigned an overall GAF score of 67 to represent the cumulative impact of his various diagnoses.  The Veteran's level of reported PTSD symptoms appears to be at the same level or less than his last rating decision in 2004.  He reported some significant negative changes in his capacity for adjustment which appears to be due in part to a severe history of alcohol dependency.

In the October 2014 decision the Court found that December 2006 VA examination inaccurately reported the Veteran's history with respect to the psychiatric symptoms reported by the Veteran because the 2006 VA examiner found "few references" to PTSD symptoms in the medical evidence, not accounting for those symptoms reported in the 2004 VA examination report and the 2005 private examination report.  The Court held that the Board erred in relying on the 2006 VA opinion to reach its conclusion because this.  

The Court further acknowledged that because this is an accrued benefits claim, the Board must base its decision on the remaining evidence in the record.  See Hyatt v. Shinseki, 566 F.3d 1364, 1370 (Fed. Cir. 2009)(noting that accrued benefits claims are statutorily limited to the benefits to which the veteran was entitled at death under existing ratings or decisions or those based on evidence in the file at the date of death (quoting 38 U.S.C. § 5121(a) (emphasis added)).  The Court then referenced its own prior 2010 decision stating that "even if the Board were to ignore the December 2006 medical report, there is still ample evidence in the record on which the Board can base its determination."  The Board notes that this isn't entirely accurate.  Basically, the evidence of record at the time of the Veteran's death that specifically addressed the symptoms of his service-connected PTSD is only contained in the three examination reports referenced above.  There are no specific records showing any mental health treatment during the appeal period.  To the extent that other treatment show reports of symptoms they are generally in treatment records for physical ailments and generally show the Veteran to be alert, and oriented.  To the extent that the Court finds that the 2006 VA examination in inadequate because the examiner did not specifically acknowledge the symptoms reported in the 2004 and 2005 examinations by stating that "[r]eview of [the veteran's] available medical records over the last three years reports few references to any mental health symptoms or PTSD symptoms."  The same can be said for the 2005 private examination report which indicated that the Veteran's highest GAF score in the past year was only 40, while ignoring the fact that the July 2004 VA examiner had assigned a GAF score of 60.  The 2004 and 2006 VA examinations were conducted by different examiners, and the symptoms and findings of level of impairment resulting from PTSD indicated on those two examination reports are much more consistent with each other than the findings and symptoms reported in the private 2005 examination report.  

In a February 2007 VA medical record, the Veteran denied depression. The Veteran was alert and oriented. In September 2007 VA records, the Veteran reported that in the past month, he had had nightmares, was on guard, was watchful, and was easily startled, and avoided reminders of Vietnam and thinking of Vietnam.  The Veteran stated that he felt numb and detached from others.  Upon examination, he was alert and oriented.

At the March 2008 Board hearing, the Veteran testified that outside of Veterans, he did not have a social life.  He stated that he self-isolated because he was very argumentative.  He stated that he snapped at his daughter and smacked her in the mouth.  He also described having angry outbursts. He stated that it was difficult to talk about these things and he often minimized his feelings. He stated that when he was working sometimes he just would not go in because he did not feel like being around people.  The Veteran's wife testified that they had to walk on eggshells to avoid making him angry.  She stated that when he was working about four or five times per month he would leave, but not go to work, and then come back home and go to bed.

The Court  essentially ordered the Board to considered the symptoms of irritability and angry outbursts, reported in the 2005 examination report; along with the his testimony of impaired impulse control manifested by unprovoked irritability with periods of violence; and his alcoholism as they pertained to the assignment of a 50 percent disability rating.  Accordingly, the Board must find that the Veteran's PTSD was manifested by symptoms that most nearly approximated occupational and social impairment with reduced reliability and productivity, indicative of a 50 percent disability rating.  

However, the Board finds that a disability rating in excess of 50 percent for the Veteran's service-connected PTSD was not warranted at any time during this appeal. The Board finds, in particular, that, while the July 2005 private examination report does depict a level of disability that is of greater severity than that which is presented in the remaining evidence, the level of impairment that is described by the July 2005 record does not most nearly approximate the 70 percent rating criteria. 

First, the Board observes that the symptomatology that is demonstrated in the evidence prior to the July 2005 report includes the 30 percent disability symptoms of depressed mood, anxiety, and chronic sleep impairment, but it does not include suspiciousness, panic attacks, or mild memory loss.  The only symptomatology of a rating of 50 percent or higher that was potentially suggested in the evidence of record prior to July 2005 is difficulty in establishing and maintaining effective social relationships, which is suggested by the Veteran's reports that his only friends were veterans.  Otherwise, the record from prior to the July 2005 private examination report does not demonstrate a level of impairment of expression, mood, and cognition that is characteristic of a rating of 70 percent or higher for his service-connected PTSD. 

The GAF score of 60 that was assigned by the July 2004 VA examiner is the highest score that is assigned for moderate impairment.  The Board has considered whether this score would justify a 70 percent rating, as the characteristic symptoms it lists as examples correspond to symptoms that are noted in VA's 50 percent rating criteria, but not the 70 percent rating criteria.  The Board finds, however, that the qualitative descriptions of the Veteran's symptoms did not demonstrate the types of impairment of affect or speech, or panic attacks, that would support a 700 percent rating. Furthermore, while the record from that period does indicate difficulty in social functioning, it reflects that the Veteran had several friends and that he maintained relationships with members of his family.  In terms of occupational functioning, the Veteran was not working during the period that is contemplated by this portion of the appeal, and thus the evidence did not indicate a corresponding level of difficulties interacting with others in an occupational setting.  Thus, a rating in excess of 70 percent is not warranted prior to the July 2005 private examination.

Second, the Board finds that, while the July 2005 private examination report does suggest an increase in the severity of the Veteran's PTSD since the time of the earlier records, it does not rise to the level of more nearly approximating the 70 percent rating criteria.  The 2005 private examination noted that he Veteran was irritable, highly anxious, and had memory difficulties.  He reported daily intrusive thoughts, nightmares, daily flashbacks, depression, sleep difficulty, periodic concentration difficulty, constant hypervigilance, exaggerated startle response, avoidance, and periodic anger outbursts.  The record did not indicate evidence of panic attacks or suspiciousness.  This report also contained evidence of the 50 percent criteria of disturbances of motivation and mood (in that he no longer enjoyed hunting).  There was also some indication of difficulty in establishing and maintaining effective social relationships in that the Veteran felt detached and estranged from others, but the Veteran had also described being active in the veterans' center and having good relationships with family members.  It did not contain evidence of the 70 percent criteria of deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  There was no evidence of suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; While there was evidence of impaired impulse control as show by irritability and outbursts, this evidence did not specifically note periods of violence.  There was no evidence of spatial disorientation or neglect of personal appearance and hygiene.  Difficulty in adapting to stressful circumstances (including work or a work like setting) could not be exhibited as the Veteran already was unemployed to a shoulder disorder.  The inability to establish and maintain effective relationships was also not shown, because this record noted while the Veteran felt detached and estranged from others, but the Veteran had also described being active in the veterans' center and having good relationships with family members.

This record did not contain evidence of any of the 70 percent rating criteria.  The Board notes that, while there was evidence of irritability and angry outbursts, there did not appear to be periods of violence as contemplated by the 70 percent criterion of impaired impulse control. 

In short, while the July 2005 examination report suggested an increase in memory impairment, disturbances in motivation and mood, and difficulty in establishing and maintaining effective social relationships, the Board finds that the level of impairment of expression, mood, and cognition as described above is more accurately categorized by the 50 percent rating criteria than the 70 percent criteria. 

In reaching this conclusion, the Board has considered the GAF score of 45 that was assigned by the private examiner, and the assessment that the highest GAF score over the last 12 months was 40.  Even ignoring the contradiction that the Veteran's highest GAF score over the prior 12 months was assessed to be significantly lower than his GAF score at the time of the July 2005 examination, the Board finds that those assigned GAF scores alone do not warrant assignment of a higher evaluation.  Moreover, the accuracy of the highest GAF score over the last 12 months being 40 is in question in light of the GAF score of 60 assigned on  the July 2004 VA examination.  As indicated above, GAF scores of 41 to 50 indicate serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social or occupational functioning (e.g., no friends, unable to keep a job), while GAF scores of 31 to 40 indicate some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking or mood (e.g., depressed man avoids friends, neglects family, and is unable to work). 

As discussed above, the accompanying qualitative description of the Veteran's psychiatric disability depicts a disability level that most closely approximates the 50percent rating criteria.  While the GAF scores are of some probative value, the Board ultimately places more probative weight on the specific clinical findings describing the nature and severity of the Veteran's symptoms. 

Third, turning to the period following the July 2005 private examination report, the Board finds that the evidence of record during that time does not support the assignment of a rating in excess of 50 percent.  Ignoring the findings of the 2006 VA examination, the Board is left with the Veteran's 2008 hearing testimony that he had some difficulty maintaining effective social relationships, as he reported at his March 2008 hearing that that he did not have a social life outside of veterans.  His hearing testimony also supports a determination that he had impaired impulse control (manifested by unprovoked irritability with periods of violence).  Such impairment appears consistent with the "significant negative changes in his capacity for adjustment which appears to be due in part to a severe history of alcohol dependency" that was noted in the December 2006 VA examination report.  However, given the absence of most of the remaining 70 percent rating criteria, and the absence of any of the 100 percent rating criteria, the Board finds that the Veteran's PTSD (to include his alcoholism) was most appropriately rated as 50 percent disabling. 

In summary, the Board finds that the medical evidence of record supports an increased rating of 50 percent for the period of time covered by the appeal.  38 C.F.R. § 4.130, Diagnostic Code 9411.  The Board finds, however, that a 70 percent evaluation is not warranted at any time during the appeals period.  The evidence did not demonstrate deficiencies in the areas of judgment or thinking, and did not indicate suicidal ideations, obsessional rituals, illogical or irrelevant speech, near continuous panic or depression, impaired impulse control, spatial disorientation, or neglect of hygiene.  Moreover, the Veteran was able to conduct his own activities of daily living, and had some difficulty, but not an inability, in establishing and maintaining relationships.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.

The Board also considered the doctrine of reasonable doubt.  However, as the preponderance of the evidence the assignment of a disability rating in excess of 50 percent, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49   (1990). 

In reaching this conclusion, the Board also considered whether the Veteran was entitled to an even greater level of compensation for the disability at issue on an extra-schedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60   (1993).

 According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2012).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111   (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluation for the service-connected disability is inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the Veteran's service-connected PTSD was inadequate.  A rating in excess of 50 percent is provided for certain manifestations of the service-connected PTSD, but the medical evidence reflects that those manifestations were not present in this case.  Rather, a comparison between the level of severity and symptomatology of the Veteran's disability with the established criteria shows that the rating criteria reasonably described the Veteran's disability level and symptomatology.  The Board, therefore, has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.






ORDER

A disability rating of 50 percent, but not higher, is warranted for the Veteran's PTSD for the purposes of accrued benefits, and to this extent, the claim is granted.



____________________________________________
WILLIAM YATES
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


